

Exhibit 10.32




NOBLE ENERGY, INC.
2016 CHANGE OF CONTROL SEVERANCE PLAN FOR EXECUTIVES




THIS 2016 CHANGE OF CONTROL SEVERANCE PLAN FOR EXECUTIVES, made and executed at
Houston, Texas, by Noble Energy, Inc., a Delaware corporation (the “Company”),


WITNESSETH THAT:


WHEREAS, the Company maintains the Noble Energy, Inc. Change of Control
Severance Plan for Executives to provide for the payment of severance benefits
to certain executives of the Company and its participating affiliates whose
employment with the Company or such an affiliate terminates under certain
circumstances following a Change of Control of the Company;
WHEREAS, Section 4.5 of the Plan provides that the Plan may be amended by
resolution adopted by the Board provided that no such amendment that would
adversely affect the benefits or protections provided under the Plan to any
individual who is a Covered Employee on the date the amendment is adopted shall
be effective as it relates to such individual unless no Change of Control occurs
within one year after such adoption; and
WHEREAS, the Company now desires to amend, restate and rename the Plan;
NOW, THEREFORE, in consideration of the premises and contingent upon no Change
of Control occurring prior to December 7, 2016, the Plan is hereby amended by
restatement in its entirety and renamed as the Noble Energy, Inc. 2016 Change of
Control Severance Plan for Executives effective as of December 7, 2016, to read
as follows:


ARTICLE I.


DEFINITIONS


1.1    Definitions. Where the following words and phrases appear in the Plan,
they shall have the respective meanings set forth below, unless their context
clearly indicates to the contrary.


(a)“Administrator” shall mean the Chief Executive Officer or his or her
designee.
(b)“Affiliated Company” shall mean any incorporated or unincorporated trade or
business or other entity or person, other than the Company, that along with the
Company is considered a single employer under Code section 414(b) or Code
section 414(c); provided, however, that (i) in applying Code section 1563(a)(1),
(2), and (3) for the purposes of determining a controlled group of corporations
under Code section 414(b), the phrase “at least 50 percent” shall be used
instead of the phrase “at least 80 percent” in each place the phrase “at least
80 percent” appears in Code section 1563(a)(1), (2), and (3), and (ii) in
applying Treas. Reg. section 1.414(c)-2 for the purposes of determining trades
or businesses (whether or not incorporated) that are under common control for
the purposes of Code section 414(c), the phrase “at least 50 percent” shall be
used instead of the phrase “at least





--------------------------------------------------------------------------------




80 percent” in each place the phrase “at least 50 percent” appears in Treas.
Reg. section 1.414(c)-2.
(c)“Annual Cash Compensation” shall mean, with respect to a Covered Employee,
such Covered Employee’s annualized salary in effect on the date of the earliest
Change of Control to occur during the 18-month period prior to the date of such
Covered Employee’s Involuntary Termination, plus the greater of (1) such Covered
Employee’s annual target bonus for the then-current annual bonus period, or (2)
the average annual bonus paid or payable by the Employer to such Covered
Employee for the three-year period (or for the period of such Covered Employee’s
employment, if such Covered Employee has not been employed for all of such
three-year period) immediately preceding the date of such Change of Control.
(d) “Applicable Factor” shall mean the factor specified as applicable to the
Chief Executive Officer, a Senior Executive and a Key Executive, respectively,
on the attached Schedule A.
(e)“Board” shall mean the Board of Directors of the Company.
(f)A “Change of Control” shall be deemed to have occurred if:
(1)    individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least fifty-‑one
percent (51%) of the Board, provided that any person becoming a director
subsequent to the Effective Date whose election, or nomination for election, by
the Company’s stockholders was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be, for purposes of the
Plan, considered as though such person were a member of the Incumbent Board;


(2)    the stockholders of the Company shall approve a reorganization, merger or
consolidation, in each case, with respect to which persons who were the
stockholders of the Company immediately prior to such reorganization, merger or
consolidation do not, immediately thereafter, own outstanding voting securities
representing at least fifty-one percent (51%) of the combined voting power
entitled to vote generally in the election of directors (“Voting Securities”) of
the reorganized, merged or consolidated company;


(3)    the stockholders of the Company shall approve a liquidation or
dissolution of the Company or a sale of all or substantially all of the stock or
assets of the Company; or


(4)    any “person,” as that term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than the
Company, any of its subsidiaries, any employee benefit plan of the Company or
any of its subsidiaries, or any entity organized, appointed or established by
the Company for or pursuant to the terms of such a plan), together with all
“affiliates” and “associates” (as such terms are defined in Rule 12b-2 under the
Exchange Act) of such person (as well as any “Person” or “group” as those terms
are used in Sections 13(d) and 14(d) of the Exchange Act), shall become the
“beneficial owner” or “beneficial owners” (as defined in Rules 13d-3 and 13d-5
under the Exchange Act), directly or indirectly, of securities of the Company
representing in the aggregate twenty-five percent (25%) or more of either the
then outstanding shares of common stock, par value $0.01 per share, of the
Company (“Common Stock”) or the Voting Securities of the Company, in either such
case other than solely as a result of





--------------------------------------------------------------------------------




acquisitions of such securities directly from the Company. Without limiting the
foregoing, a person who, directly or indirectly, through any contract,
arrangement, understanding, relationship or otherwise has or shares the power to
vote, or to direct the voting of, or to dispose, or to direct the disposition
of, Common Stock or other Voting Securities of the Company shall be deemed the
beneficial owner of such Common Stock or Voting Securities.


Notwithstanding the foregoing, a “Change of Control” of the Company shall not be
deemed to have occurred for purposes of paragraph (4) of this Section 1.1(f)
solely as the result of an acquisition of securities by the Company which, by
reducing the number of shares of Common Stock or other Voting Securities of the
Company outstanding, increases (i) the proportionate number of shares of Common
Stock beneficially owned by any person to twenty-five percent (25%) or more of
the shares of Common Stock then outstanding or (ii) the proportionate voting
power represented by the Voting Securities of the Company beneficially owned by
any person to twenty-five percent (25%) or more of the combined voting power of
all then outstanding Voting Securities; provided, however, that if any person
referred to in clause (i) or (ii) of this sentence shall thereafter become the
beneficial owner of any additional shares of Common Stock or other Voting
Securities of the Company (other than a result of a stock split, stock dividend
or similar transaction), then a Change of Control of the Company shall be deemed
to have occurred for purposes of paragraph (4) of this Section 1.1(f).


(g)“Chief Executive Officer” shall mean the individual who is the Chief
Executive Officer of the Company.
(h)“Code” shall mean the Internal Revenue Code of 1986, as amended.
(i) “Company” shall mean Noble Energy, Inc., a Delaware corporation.
(j)A “Constructive Termination” shall be deemed to have occurred with respect to
a Covered Employee if the Employer without the consent of the Covered Employee
takes any of the following actions:
(1)    within two (2) years after a Change of Control occurs, demotes such
Covered Employee to a lesser position, in title or responsibility, as compared
to the highest position held by him or her with the Employer at the earlier of
the occurrence of a Change of Control or the date on which a tentative agreement
is reached by the Employer or a public announcement is made regarding a proposed
Change of Control that ultimately occurs, resulting in a material diminution in
(i) the Covered Employee’s authority, duties or responsibilities, (ii) the
authority, duties or responsibilities of the supervisor to whom the Covered
Employee is required to report, including the requirement that the Covered
Employee report to a corporate officer or employee instead of reporting directly
to the Board, or (iii) the budget over which the Covered Employee retains
authority;


(2)     within two (2) years after a Change of Control occurs, reduces such
Covered Employee’s total annual compensation (i.e., the sum of his or her annual
salary, his or her target bonus under the Employer’s annual incentive bonus plan
or similar plan in effect at the applicable time and the value of other
employment benefits provided to such Covered Employee by the Employer) below the
level in effect at the earlier of the occurrence of a Change of Control or the
date on which a tentative agreement is reached by the Employer or a public
announcement is made regarding





--------------------------------------------------------------------------------




a proposed Change of Control that ultimately occurs, if such reduction in total
annual compensation is a material negative change to the Covered Employee in his
or her employment relationship with the Employer; or


(3)    within one (1) year after a Change of Control occurs, requires such
Covered Employee to relocate to a principal place of employment that is more
than fifty (50) miles from the location where he or she was principally employed
immediately prior to the Change of Control.


(k)“Covered Employee” shall mean an individual who is the Chief Executive
Officer, a Senior Executive or a Key Executive, excluding, however, any
individual who is a party to an individual written change of control agreement
with the Employer providing severance payments upon such individual’s
termination of employment with the Employer.
(l)“Effective Date” shall mean December 7, 2016.
(m)“Employer” shall include the Company, Noble Energy Services, Inc. and each
other entity or organization that adopts the Plan in accordance with the
provisions of Section 4.4 of the Plan and their successors.
(n) “Involuntary Termination” shall mean a Covered Employee’s Separation from
Service which:
(1)    occurs within two (2) years after a Change of Control occurs and does not
result from a voluntary resignation by the Covered Employee; or


(2)    results from a resignation by a Covered Employee under the following
circumstances: (A) within thirty (30) days after the initial existence of a
condition giving rise to a Constructive Termination the Covered Employee
provides written notice to the Employer of his or her belief that such condition
exists and describing the condition believed to constitute the basis for a
Constructive Termination, (B) the Employer fails to remedy the condition within
the thirty (30) day period immediately following the date its receives such
notice, and (C) the Covered Employee resigns after the end of such thirty (30)
day period during which the Employer failed to remedy the condition but no later
than the date which is ninety (90) days after the initial existence of the
condition giving rise to a Constructive Termination applicable to him or her;


provided, however, that the term “Involuntary Termination” shall not include a
Termination for Cause or a Covered Employee’s Separation from Service as a
result of such Covered Employee’s death, disability under circumstances
entitling him or her to benefits under the Employer’s long-term disability plan,
or Retirement.
(o)“Key Executive” shall mean a Covered Employee who is employed by the Employer
in a job category or position specified as a Key Executive job category or
position on the attached Schedule A.
(p)“Payment Date” shall mean the date chosen by the Employer that is no later
than seventy (70) days after the date of such Covered Employee’s Involuntary
Termination.
(q)“Plan” shall mean, as applicable, the Noble Energy, Inc. Change of Control
Severance Plan for Executives and/or the Noble Energy, Inc. 2016 Change of
Control Severance Plan for Executives.
(r)“Retirement” shall mean a Covered Employee’s voluntary resignation on or
after the date as of which he or she either (1) has attained age fifty-five (55)
and completed a five (5) year Period of Service (within the meaning of the Noble
Energy, Inc. 401(k) Plan





--------------------------------------------------------------------------------




as in effect immediately prior to a Change in Control), or (2) has attained age
sixty-five (65) (regardless of the length of his or her prior Period of
Service), excluding in either case, however, a resignation at the request of the
Employer or a resignation that occurs within ninety (90) days after an event
giving rise to a Constructive Termination applicable to such Covered Employee
with respect to which the requirements set forth in Section 1.1(n)(2) have been
satisfied.
(s)“Senior Executive” shall mean a Covered Employee who is employed by the
Employer in a job category or position specified as a Senior Executive job
category or position on the attached Schedule A.
(t)“Separation from Service” shall mean, with respect to a Covered Employee,
such Covered Employee’s separation from service (within the meaning of Code
section 409A and the regulations and other guidance promulgated thereunder) with
the group of employers that includes the Company and each Affiliated Company.
With respect to services as an employee, an employee’s Separation from Service
shall be deemed to occur on the date as of which the employee and his or her
employer reasonably anticipate that no further services will be performed after
such date or that the level of bona fide services the employee will perform
after such date (whether as an employee or an independent contractor) will
permanently decrease to no more than 20 percent of the average level of bona
fide services performed (whether as an employee or an independent contractor)
over the immediately preceding 36-month period (or the full period of services
to the employer if the employee has been providing services to the employer less
than 36 months).
(u)“Termination for Cause” shall mean an Employer’s or Affiliated Company’s
termination of a Covered Employee’s employment with such Employer or Affiliated
Company because of (1) the willful and continued failure by such Covered
Employee to perform the duties of his or her position with such Employer or
Affiliated Company or his or her continued failure to perform the duties
reasonably requested or reasonably prescribed by the Board (other than as a
result of such Covered Employee’s death or disability), (2) the engaging by such
Covered Employee in conduct involving a material misuse of the funds or property
of an Employer or Affiliated Company, (3) the gross negligence or willful
misconduct by such Covered Employee in the performance of his or her duties that
results in, or causes, material monetary harm to an Employer or Affiliated
Company, (4) such Covered Employee’s commission of a felony or a civil or
criminal offense involving moral turpitude, or (5) such Covered Employee’s
material violation of the Company’s Code of Conduct. A Covered Employee’s
Termination for Cause shall be made only after reasonable notice to such Covered
Employee and an opportunity for such Covered Employee, together with counsel, to
appear before the Board. A Covered Employee’s Termination for Cause shall be
effective only if agreed upon by a majority of the directors of the Board.
(v)“Welfare Benefit Coverages” shall mean the medical, dental, vision and life
insurance coverages provided by the Employer to its active employees.
1.2    Number and Gender. Wherever appropriate herein, words used in the
singular shall be considered to include the plural and the plural to include the
singular. The masculine gender, where appearing in the Plan, shall be deemed to
include the feminine gender.


1.3    Headings. The headings of Articles and Sections herein are included
solely for convenience and if there is any conflict between such headings and
the text of the Plan, the text shall control.





--------------------------------------------------------------------------------




ARTICLE II.


SEVERANCE BENEFITS


2.1    Severance Benefits. Subject to the further provisions of this Article II,
if a Covered Employee’s Separation from Service occurs by reason of an
Involuntary Termination, the Employer shall:


(a)    pay to such Covered Employee when due under the Employer’s normal payroll
procedures all unpaid salary due to such Covered Employee in the performance of
his or her duties for the Employer through the date of such Involuntary
Termination;


(b)    pay to such Covered Employee on his or her Payment Date an amount in cash
equal to such Covered Employee’s Annual Cash Compensation multiplied by the
Applicable Factor that applies to such Covered Employee;


(c)    pay to such Covered Employee on his or her Payment Date an amount in cash
equal to such Covered Employee’s prorata (measured as the number of days
expired, as of the annual date of such Involuntary Termination, in the
then-current annual bonus period, divided by 365) target bonus for the
then-current annual bonus period;


(d)    within thirty (30) days of receiving a detailed invoice for same,
reimburse such Covered Employee, up to a maximum cumulative amount of $15,000,
for the reasonable fees of no more than one (1) out-placement or similar service
provider engaged by such Covered Employee to assist in finding employment
opportunities for such Covered Employee during the one-year period following the
date of such Involuntary Termination, provided that all reimbursements to be
made pursuant to this Section 2.1(d) shall be made to such Covered Employee no
later than the end of the second calendar year following the calendar year in
which such Covered Employee’s Separation from Service occurs; and


(e)    provide such Covered Employee with continued Welfare Benefit Coverages
for himself or herself and, where applicable, his or her eligible dependents,
for the period of months following the date of such Involuntary Termination that
is specified for such Covered Employee on the attached Schedule A; provided,
however, that such Covered Employee must continue to pay the premiums paid by
active employees of the Employer from time to time for such coverages. Such
benefit rights shall apply only to those Welfare Benefit Coverages that the
Employer has in effect from time to time for active employees. If the Employer
determines that providing one of the Welfare Benefit Coverages under a welfare
plan maintained by the Employer will fail to satisfy a nondiscrimination
requirement that the Employer intended such welfare plan to satisfy, then
instead of providing such benefit under such welfare plan, the Employer may
provide such benefit to or with respect to such Covered Employee under another
plan or insurance arrangement. Welfare Benefit Coverages shall immediately end
upon the Covered Employee’s obtainment of new employment and eligibility for
similar Welfare Benefit Coverages (with the Covered Employee being obligated
hereunder to promptly report such eligibility to the Employer).


The severance benefits payable under this Section 2.1 shall be deemed to be
severance pay subject to any required tax withholding, and shall not constitute
compensation that is taken into account for the purposes of determining benefits
or allocating contributions under any employee benefit plan maintained by the
Employer.





--------------------------------------------------------------------------------






2.2    Release and Full Settlement. Any provision of the Plan to the contrary
notwithstanding, as a condition to the receipt of any severance benefit
hereunder, a Covered Employee whose Separation from Service occurs by reason of
an Involuntary Termination shall execute a release in such form as the Company
shall determine which shall, to the extent permitted by law, waive all claims
and actions against the Company, the Employers and all Affiliated Companies and
such other parties and entities as the Company chooses to include in the
release. The receipt by such Covered Employee of any benefit provided hereunder
shall constitute full settlement of all such claims and causes of action of such
Covered Employee.


2.3    Mitigation. A Covered Employee shall not be required to mitigate the
amount of any payment provided for in this Article II by seeking other
employment or otherwise, nor shall the amount of any payment provided for in
this Article II be reduced by any compensation or benefit earned by the Covered
Employee as the result of employment by another employer or by retirement
benefits. The benefits under the Plan are in addition to any other benefits to
which a Covered Employee is otherwise entitled.


2.4    Parachute Payment Limitation. Any provision of the Plan to the contrary
notwithstanding, if a Covered Employee is a “disqualified individual” (as
defined in Section 280G of the Code), and the severance benefits provided in
Section 2.1, together with any other payments which the Covered Employee has the
right to receive, would constitute a “parachute payment” (as defined in Section
280G of the Code), the severance benefits provided hereunder that constitute a
parachute payment and are exempt from the requirements of Section 409A of the
Code shall be either (a) reduced (but not below zero) so that the aggregate
present value of such payments received by the Covered Employee from the
Employer will be one dollar ($1.00) less than three times the Covered Employee’s
“base amount” (as defined in Section 280G of the Code) and so that no portion of
such payments received by the Covered Employee shall be subject to the excise
tax imposed by Section 4999 of the Code, or (b) paid in full, whichever produces
the better net after-tax result for the Covered Employee (taking into account
any applicable excise tax under Section 4999 of the Code and any applicable
income tax). The determinations as to the benefit to be reduced and the amount
of reduction shall be made by the Employer in good faith, and such
determinations shall be conclusive and binding on the Covered Employee. If a
reduced payment is made and through error or otherwise that payment, when
aggregated with other payments from the Employer (or its affiliates) used in
determining if a “parachute payment” exists, exceeds one dollar ($1.00) less
than three (3) times the Covered Employee’s base amount, the Covered Employee
shall immediately repay such excess to the Employer upon notification that an
overpayment has been made.


2.5    Six-Month Lookback Alternate Benefits. Any provision of the Plan to the
contrary notwithstanding, if during the six-month period immediately prior to a
Change of Control a Covered Employee was employed by the Employer in a job
category or position that would provide greater benefits under the Plan than
would be provided under the Plan for such Covered Employee with respect to his
or her job category or position with the Employer immediately prior to such
Change of Control, then in lieu of the benefits applicable under the Plan to
such Covered Employee’s job category or position with the Employer immediately
prior to such Change of Control, such Covered Employee shall be entitled to
receive under the Plan the benefits under the Plan that apply to such Covered
Employee’s job category or position with the Employer during the six-month
period immediately prior to such Change of Control that provides the greatest
benefits to such Covered Employee.







--------------------------------------------------------------------------------




2.6    Special Payment Provisions for Covered Employees Previously Covered Under
an Individual Change of Control Agreement. Certain employees of the Employers
have previously entered into individual Change of Control Agreements with their
Employer. Any provision of this Plan to the contrary notwithstanding, if any
such employee of an Employer who was covered by an individual Change of Control
Agreement with an Employer at any time on or after January 1, 2005 becomes
entitled to benefits as a Covered Employee under this Plan in replacement of and
in connection with the termination of such individual Change of Control
Agreement, the amount of benefits to which such Covered Employee is entitled
shall be determined under this Plan but the timing of payments under Section
2.1(b) and (c) hereof shall be governed by the payment timing for similar
severance benefits set forth in such individual Change of Control Agreement
rather than the Payment Date set forth in this Plan.


ARTICLE III.


ADMINISTRATION OF PLAN


3.1    Plan Administration. This Plan shall be administered by the
Administrator. The Administrator shall have discretionary and final authority to
interpret and implement the provisions of this Plan and to determine eligibility
for benefits under the Plan. The Administrator shall perform all of the duties
and exercise all of the powers and discretion that he or she deems necessary or
appropriate for the proper administration of this Plan. Every interpretation,
choice, determination or other exercise by the Administrator of any power or
discretion given either expressly or by implication to it shall be conclusive
and binding upon all parties having or claiming to have an interest under this
Plan or otherwise directly or indirectly affected by such action, without
restriction, however, upon the right of the Administrator to reconsider or
redetermine such action. The Administrator may adopt such rules and regulations
for the administration of this Plan as are consistent with the terms hereof, and
shall keep adequate records of its proceedings and acts. The Administrator may
employ such agents, accountants and legal counsel (who may be agents,
accountants and legal counsel for an Employer) as may be appropriate for the
administration of the Plan. All reasonable administration expenses incurred by
the Administrator in connection with the administration of the Plan shall be
paid by the Employer.


3.2     Mandatory Arbitration. Any dispute arising in connection with this Plan
shall be finally resolved by arbitration in Houston, Texas pursuant to and in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association. Such arbitration shall be the sole and
exclusive procedure available to a Covered Employee for resolving a dispute
regarding a denied claim by the Administrator. The Covered Employee and the
Employer shall share equally the cost of such arbitration, including but not
limited to the fees of the arbitrator and reasonable attorneys’ fees, unless the
arbitrator determines otherwise. The arbitrator’s decision shall be final and
legally binding on both parties. Judgment upon the arbitrator’s decision may be
entered in any court of appropriate jurisdiction, and may not be challenged in
any court, either at the place of arbitration or elsewhere. This Section shall
be governed by the provisions of the Federal Arbitration Act.





--------------------------------------------------------------------------------




ARTICLE IV.


GENERAL PROVISIONS


4.1    Funding. The benefits provided under the Plan shall be unfunded and shall
be provided from the Employer’s general assets.


4.2    Cost of Plan. The entire cost of the Plan shall be borne by the Employer
and no contributions shall be required of the Covered Employees.


4.3    Plan Year. The Plan shall operate on a plan year consisting of the twelve
consecutive month period commencing on January 1 of each year.


4.4    Other Participating Employers. With the written consent of the
Administrator, any entity or organization eligible by law to participate in the
Plan may adopt the Plan and become a participating Employer hereunder by
executing and delivering a written instrument evidencing such adoption to the
Secretary of the Company. Such written instrument shall specify the effective
date of the adoption of the Plan by such adopting Employer, may incorporate
specific provisions relating to the operation of the Plan which apply to the
adopting Employer only, and shall become, as to such adopting Employer and its
employees, a part of the Plan. Each adopting Employer shall be conclusively
presumed to have agreed to be bound by the terms of the Plan as amended from
time to time. The provisions of the Plan shall be applicable with respect to
each Employer separately, and amounts payable hereunder shall be paid by the
Employer which employs the particular Covered Employee.


4.5    Amendment and Termination.
(a)    Prior to a Change of Control, the Plan may be amended or modified in any
respect and may be terminated, on behalf of all Employers, by resolution adopted
by the Board; provided, however, that:
(1)    no such amendment, modification or termination which would adversely
affect the benefits or protections provided under the Plan to any individual who
is a Covered Employee on the date such amendment, modification or termination is
adopted shall be effective as it relates to such individual unless no Change of
Control occurs within one year after such adoption, and any such attempted
amendment, modification or termination adopted within one year prior to a Change
of Control shall be null and void ab initio as it relates to such individual (it
being understood that the removal of a Covered Employee from participation in
the Plan shall, for the purposes of this Section, constitute an adverse affect
to the benefits or protections provided under the Plan to any Covered Employee
so removed); and
(2)    the Plan may not be amended, modified or terminated (i) at the request of
a third party who has indicated an intention or taken steps to effect a Change
of Control, or who effectuates a Change of Control, or (ii) in connection with,
or in anticipation of, a Change of Control which actually occurs, if such
amendment, modification or termination would adversely affect the benefits or
protections provided under the Plan to any individual who is a Covered Employee
on the date such amendment, modification or termination is adopted, and in
either case, any such attempted amendment, modification or termination shall be
null and void ab





--------------------------------------------------------------------------------




initio as it relates to such individual. Any action taken to amend, modify or
terminate the Plan that is taken after the execution of an agreement providing
for a transaction or transactions that, if consummated, would constitute a
Change of Control, shall conclusively be presumed to have been taken in
connection with a Change of Control.
(b)    Upon and after the occurrence of a Change in Control, the Plan may not be
amended or modified in any manner which would adversely affect the benefits or
protections provided under the Plan to any individual who is a Covered Employee
on the date the Change of Control occurred, and any such attempted amendment,
modification or termination shall be null and void ab initio as it relates to
such individual.
(c)    Notwithstanding the foregoing provisions of this Section 4.5, if any
compensation or benefit provided by the Plan may result in being subject to the
tax imposed by Section 409A of the Code, the Board may modify the Plan as
necessary or appropriate in the best interests of the Covered Employees (1) to
exclude such compensation or benefit from being deferred compensation within the
meaning of Section 409A of the Code, or (2) to comply with the provisions of
Section 409A of the Code and its related Code provisions (and the rules,
regulations and other regulatory guidance relating thereto); provided, however,
that no amendment made pursuant to the provisions of this Section 4.5(c) shall
reduce the value of the compensation or benefits that would be payable to a
Covered Employee in connection with his or her Involuntary Termination following
a Change of Control without the written consent of such Covered Employee.
4.6    No Contract of Employment. The adoption and maintenance of the Plan shall
not be deemed to be a contract of employment between the Employer and any person
or to be consideration for the employment of any person. Nothing herein
contained shall be deemed to give any person the right to be retained in the
employ of the Employer or to restrict the right of the Employer to discharge any
person at any time nor shall the Plan be deemed to give the Employer the right
to require any person to remain in the employ of the Employer or to restrict any
person’s right to terminate his or her employment at any time.


4.7    Severability. Any provision in the Plan that is prohibited or
unenforceable in any jurisdiction by reason of applicable law shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating or affecting the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.


4.8    Nonalienation. A Covered Employee shall have no right or ability to
pledge, hypothecate, anticipate, assign or otherwise transfer any benefit,
interest or right under the Plan, except by will or the laws of descent and
distribution, and no benefit, interest or right of a Covered Employee under the
Plan shall be liable for or subject to any debt, obligation or liability of such
Covered Employee.


4.9    Effect of Plan. In the event of the occurrence of a Change of Control
prior to December 7, 2016, this restatement shall be void and of no effect and
the Plan as in effect prior to this restatement shall continue in effect
uninterrupted. If no Change of Control occurs prior to December 7, 2016, then
this Plan shall take effect and, effective as of such date, this Plan, the Noble
Energy, Inc. 2016 Change of Control Severance Plan, the Noble Energy, Inc. 2016
Severance Benefit Plan, and the individual Change of Control Agreements between
an Employer and an Employee signed by the parties shall be the sole and
exclusive plans, programs and agreements providing





--------------------------------------------------------------------------------




severance benefits to Employees of the Employers. All oral or written policies
of the Employer and all oral or written communications to Covered Employees with
respect to the subject matter of the Plan that were written or communicated
prior to the Effective Date are hereby null and void and of no further force and
effect. The Plan shall be binding upon the Employer and any successor of the
Employer, by merger or otherwise, and shall inure to the benefit of and be
enforceable by the Covered Employees. In addition, upon the occurrence of a
Change of Control, all rights of a Covered Employee to eligibility and
participation under the Plan shall vest and shall be considered a contract right
enforceable against the Employer and any successors thereto, subject to the
terms and conditions of the Plan.


4.10    Code Section 409A. The Plan is intended to provide compensation and
benefits that are not subject to the tax imposed under Section 409A of the Code,
and shall be interpreted and administered to the extent possible in accordance
with such intent, and any reimbursements or in-kind benefits provided under this
Plan that are not exempt from the application of Section 409A of the Code shall
be made or provided in accordance with the requirements of Section 409A of the
Code, including, where applicable, the requirement that (i) any reimbursement is
for expenses incurred during the period of time specified in this Plan, (ii) the
amount of expenses eligible for reimbursement, or in-kind benefits provided,
during a calendar year may not affect the expenses eligible for reimbursement,
or in-kind benefits to be provided, in any other calendar year, (iii) the
reimbursement of an eligible expense will be made no later than the last day of
the calendar year following the year in which the expense is incurred, and
(iv) the right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit. Notwithstanding the preceding, no
persons connected with this Plan in any capacity, including but not limited to
the Company, the Employers, and any Affiliated Company, and their respective
directors, officers, agents and employees, makes any representation, commitment
or guarantee that any tax treatment, including but not limited to, federal,
state and local income, estate and gift tax treatment, will be applicable with
respect to any amounts payable under the Plan or that such tax treatment will
apply to a Covered Employee.


4.11    Governing Law. The Plan shall be governed and construed in accordance
with the laws of the State of Texas (without giving effect to any choice-of-law
rules that may require the application of the laws of another jurisdiction).





































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this restated Plan has been executed by the Company on this
22nd day of December, 2015.


NOBLE ENERGY, INC.


                    
By: /s/ David L. Stover        
Name:    David L. Stover
Title:    President & Chief Executive Officer























































































--------------------------------------------------------------------------------




SCHEDULE A FOR THE
NOBLE ENERGY, INC.
2016 CHANGE OF CONTROL SEVERANCE PLAN
FOR EXECUTIVES






The Applicable Factor for the Chief Executive Officer is 2.99, the Applicable
Factor for a Senior Executive is 2.5, and the Applicable Factor for a Key
Executive is 2.0.


The period of months specified for Welfare Benefit Coverages for the purposes of
Section 2.1(e) are: twenty-four (24) months for a Key Executive; thirty (30)
months for a Senior Executive; and thirty-six (36) months for the Chief
Executive Officer.


A Covered Employee employed by the Employer in one of the following positions is
a Senior Executive:


Executive Vice President, Chief Financial Officer         
Executive Vice President, EHSR and New Frontiers
Executive Vice President, Operations
Sr. Vice President, General Counsel and Secretary
Sr. Vice President, Eastern Mediterranean             
Sr. Vice President, US Onshore     
Sr. Vice President, Corporate Development
Sr. Vice President, Human Resources and Administration     
Sr. Vice President, Global Operations Services






A Covered Employee employed by the Employer in one of the following positions is
a Key Executive:


Vice President, Exploration








    







